DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-28 are allowable. Claims 29-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 29 MAR 2017, is hereby withdrawn and claims 29-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Steven Hanke on 15 DEC 2021.
The application has been amended as follows: 
In Claim 29 at Lines 21-22, “a notional ICE” is deleted and is replaced with - -the ICE- -.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Examiner cites the decision of the Patent Trial and Appeal Board rendered 16 NOV 2021.  In particular, Examiner cites the Decision at Pages 6-7 therein.  As stated therein, since the Kitagawa reference does not adequately support Examiner’s previous finding that Kitagawa describes determining the temperature dependence of the complex reflective index, this limitation is not fairly taught or suggested by the cited prior art applied in the previous rejection of Claim 1, nor is it fairly taught or suggested by the additional references applied to address selected dependent claims.  Examiner hereby withdraws the previous rejections based on the Kitagawa reference.  Further search and consideration has not found a reference or combination of references, alone or in combination with the references previously cited, which fairly teach or suggest every limitation of Claim 1.  Claim 1 is therefore allowed.  Claims 2-28 depend from Claim 1 and therefore contain the allowed subject matter of Claim 1.  Claims 2-28 are therefore allowed.
Regarding Claim 29, the system disclosed therein comprises a computer system which ultimately causes the system to perform all of the method steps of Claim 1.  The method of Claim 1 is held allowable for the reasons discussed above.  A system or apparatus which performs an allowable method is allowable for the performance of said method.  Claim 29 is therefore allowed.  Claims 30-35 depend from Claim 29 and therefore contain the allowed subject matter of Claim 29.  Claims 30-35 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712          
 
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712